UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6732


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATTANER PHILLIPS, a/k/a Nathaniel Phillips, a/k/a Nate,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:09-cr-00031-AWA-FBS-5)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nattaner Phillips, Appellant Pro Se.    Laura Marie Everhart,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nattaner Phillips appeals the district court’s order

dismissing     his   motion     to   appoint   counsel     to    aid    in    the

preparation of a 28 U.S.C.A. § 2255 (West Supp. 2013) motion to

set aside, vacate, or correct his federal sentence.                     We have

reviewed   the   record   and    conclude   the   district      court   did   not

abuse    its     discretion     in   denying      the    requested       relief.

Accordingly, we affirm the district court’s order. *                See United

States v. Phillips, No. 2:09-cr-00031-AWA-FBS-5 (E.D. Va. filed

Apr. 8, 2013 & entered Apr. 9, 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




     *
        We note that the district court did not explicitly
construe Phillips’ motion to appoint counsel as a 28 U.S.C.A.
§ 2255 motion or provide notice of its intent to so construe the
motion. See Castro v. United States, 540 U.S. 375, 377 (2003).
Accordingly, Phillips remains free to file a § 2255 motion in
the district court.



                                       2